Citation Nr: 1813690	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for neuropathy, right lower extremity prior to January 12, 2017, and entitlement to a rating in excess of 20 percent for neuropathy, right lower extremity since January 12, 2017 (neuropathy).

2.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease, lumbar spine with residual scarring (lumbar spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1978 to May 1998

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In a March 2017 rating decision, the Veteran's rating for neuropathy was increased to 20 percent effective January 12, 2017.  

The issue of a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's disability has exhibited symptoms of pain, paresthesia, and numbness.  

2.  The evidence shows that the Veteran's disability causes moderate incomplete paralysis of the sciatic nerve in the right lower extremity at all times during the pendency of the appeal.  

CONCLUSION OF LAW

The criteria for a 20 percent, but not higher, rating for the Veteran's right lower extremity neuropathy have been met prior to January 12, 2017; the criteria for a rating in excess of 20 percent have not been met during the entire time frame on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In this appeal, the Board finds the letter dated in January 2012 before the March 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a).  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decisions, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his Social Security Administration records and VA treatment records.  

VA also provided the Veteran with several VA examinations to determine the severity of the Veteran's disability in March 2012, June 2014, and March 2017.  Moreover, the Board finds that the opinions provided by the VA examiners are adequate to adjudicate the claim because they were provided after a review of the record on appeal, referred to a detailed medical history from the Veteran, and, after the Veteran was examined, the examiners provided opinions as to the diagnosis and severity of his disability, which were based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007). 

The Board acknowledges that the Veteran reported in his Board hearing that he felt that his 2014 VA examination was inadequate.  The Veteran stated that the examiner moved too quickly and did not spend enough time evaluating each disability during his appointment.  The Board has reviewed the examination results from that appointment and the findings from the examiner do not show any signs of inadequacy.  Moreover, the Veteran had a subsequent examination in 2017 that further documented the severity of his neuropathy.  Thus, the Board finds that a remand for an additional examination would not be beneficial to the Veteran and would only further delay adjudication of his claim.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Increased Rating Claim 

The Veteran contends that his neuropathy warrants an increased rating throughout the pendency of the appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was rated according to Diagnostic Code 8520 for neuropathy of the right lower extremity.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R § 4.124a.

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent evaluation will be assigned where there is complete paralysis, to mean where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017); see 38 C.F.R. § 4.123 (providing the neuritis is to be rated on the scale provided for injury of the nerve involved).

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.

The Board notes that the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All of the evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A.  Neuropathy of the Right Lower Extremity Prior to January 12, 2017. 

The Veteran's neuropathy was evaluated at 10 percent for this period of the appeal.  

Turning to the medical evidence in this case, the Veteran was afforded a VA examination for his neuropathy in March 2012.  At the examination, the Veteran reported that he has pain levels that range from 5 out of 10 to 9 out of 10.  The Veteran also reported that the pain is located across the entire spine and down his arms and legs.  The Veteran also reported that the pain in his hands and feet is intermittent and fluctuates between pain and numbness.  See March 2012 VA examination.  Following the examination, the examiner identified that the Veteran's L4/L5/Sl/S2/S3 nerve roots (sciatic nerve) were the source of his pain.  The examiner also reported that "the pain he describes is more a neuropathy rather than a radiculopathy" and the examiner indicated that the Veteran did not have radiculopathy on his right lower extremity.  See March 2012 VA examination.  In addition, the VA examiner reported that the Veteran had constant pain in his right lower extremity, a moderate level of paresthesia and/or dysesthesias, and a moderate level of numbness.  See March 2012 VA examination.  

Subsequently, the Veteran attended another VA examination in June 2014.  At that examination, the Veteran reported that he had a dull pain and achy stiffness that is across his beltline.  The Veteran also reported that when his symptoms are at their worst this pain progresses to a sudden sharp stabbing sensation in the middle of his lower back.  Moreover, the Veteran reported that when the discomfort is at its worst he will get a radiation pain into his buttocks, hips and into his legs.  Lastly, the Veteran stated that the left is always worse than the right.  See June 2014 VA examination.  Following the examination, the examiner diagnosed the Veteran with peripheral neuropathy.  Then the examiner reported that the Veteran had moderate pain that is constant in nature, dull intermittent pain that is mild in nature, a moderate level of paresthesia and/or dysesthesias, and a moderate amount of numbness.  See June 2014 VA examination.  

The Board finds these VA examinations to be highly probative evidence.  The Board has reached this conclusion because the examiner interviewed the Veteran and then examined the Veteran before they rendered an opinion as to the severity of the Veteran's disability.  Accordingly, the Board has placed significant weight on these VA examination reports.  See Davidson, supra.  

The Board has also reviewed the Veteran's medical records in addition to the VA examinations for this period of the appeal.  The Veteran's medical history shows a history of chronic back pain with pain radiating down the Veteran's legs.  In addition, the Veteran's records show that he has also reported that he has some numbness in his right calf and tingling in his right foot.  See VA Progress Note July 17, 2014, VA Progress Note January 20, 2016, and VA Progress Note March 2, 2016.  

The Board finds these records to be highly probative pieces of evidence as they relate to the severity of the Veteran's disability.  The Veteran's medical records show that the Veteran has consistently reported the same type of symptoms associated with his disability throughout this period of the appeal.  Accordingly, the Board has placed significant weight on these records.  See Davidson, supra.  

Moreover, the Board has reviewed a letter written by a staff physician at the Iowa City VA clinic.  The letter written by Dr. J. L. stated that the Veteran has "peripheral neuropathy and this condition affects his sensation and balance.  He requires a medical restriction preventing him from climbing ladders."  See September 22, 2014 Dr. J. L. letter.  

The Board finds this letter noteworthy but it is unable to place any probative value on it because the letter doesn't specifically address the level that the Veteran's disability affects his sensation and balance.  

Lastly, the Board has reviewed a Social Security Disability Pain Questionnaire in which the Veteran reported the severity of his disability.  The document shows that the Veteran reported that he had severe, sharp, and aching pain in the lumbar region in his back.  The document also shows that he had reported a moderate level of burning pain that was constant in his lower legs.  See November 2015 Social Security Disability Pain Questionnaire.  

The Board acknowledges that while the Veteran is considered competent to report on symptoms associated with his neuropathy because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is competent to report on symptoms such pain, tingling, and numbness but he is not able to identify the specific level of his disability.  Accordingly, the Board has placed significant weight on the Veteran's statements as they relate to severity of his disability.  Davidson, supra.

In sum, the Board finds that the evidence reflects that the Veteran's disability has remained consistent throughout this period of the appeal.  The most probative evidence of record demonstrates that the Veteran's condition best resembles a moderate disability picture and a rating increase is warranted.  On the other hand, the evidence during this period of the appeal did not demonstrate that the Veteran's condition exhibited signs or symptoms of moderately severe or severe incomplete paralysis of the sciatic nerve.  Furthermore, the evidence during this period did not demonstrate that the Veteran had signs or symptoms of complete paralysis of the sciatic nerve.  In reaching this conclusion, the Board has considered the Veteran's lay statements, his medical history, and the available VA examinations.  After weighing all of the evidence, both positive and negative, the Board concludes that the evidence as to this issue is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board therefore finds that the criteria for a 20 percent, but not greater, rating for neuropathy of the right lower extremity has been met prior to January 12, 2017.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

B.  Neuropathy of the Right Lower Extremity since January 12, 2017.

The Veteran's disability was increased to 20 percent disabling effective January 12, 2017.  

Initially, the Board has reviewed the Veteran's testimony that he provided in October 2017.  At the October 2017 Board hearing, the Veteran stated that he will have pain in his back that radiates into his legs.  The Veteran stated that he feels numbness and tingling that will turn into a burning or shooting pain.  The Veteran also stated that the pain will be in his foot, lower leg, and hip.  See October 2017 Board Hearing.  

The Board acknowledges that while the Veteran is considered competent to report on symptoms associated with his neuropathy because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his disability according to the appropriate diagnostic codes.  Rucker, supra; Layno, supra; Cartright supra.  Thus, the Veteran is competent to report on symptoms such pain, tingling, and numbness, but he is not able to identify the specific level of his disability.  

Turning to the medical evidence at hand, the Veteran was afforded a VA examination in March 2017.  At that examination, the examiner diagnosed the Veteran with neuropathy of the right lower extremity associated with degenerative joint disease.  Following the examination, the examiner reported that the Veteran had mild incomplete paralysis of the sciatic nerve.  In addition, the examiner indicated that the Veteran had dull intermittent pain that was moderate in nature, a mild level of paresthesia and/or dysesthesias, and a mild level of numbness.  See March 2017 VA examination.  

The Board finds this VA examination to be highly probative evidence.  The Board has reached this conclusion because the examiner interviewed the Veteran and then examined the Veteran before they rendered an opinion as to the severity of the Veteran's disability.  Accordingly, the Board has placed significant weight on this VA examination report.  See Davidson, supra.  

Moreover, the Board has also reviewed the Veteran's treatment records for this period of the appeal.  The Veteran's medical history for this period of the appeal shows that the Veteran does receive periodic treatment for this disability; however, the Veteran's medical records do not show symptoms are worse than what was reported at his VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In sum, the Board finds that the Veteran's disability has remained consistent throughout this period of the appeal and that a rating in excess of 20 percent is not warranted.  Throughout this period of the appeal, the evidence shows that the Veteran's disability exhibited an incomplete paralysis of the sciatic nerve that was moderate in nature.  In addition, the evidence during this period of the appeal did not demonstrate that the Veteran's condition exhibited signs or symptoms of moderately severe or severe incomplete paralysis of the sciatic nerve.  Moreover, the evidence during this period did not demonstrate that the Veteran had signs or symptoms of complete paralysis of the sciatic nerve.  In reaching this conclusion, the Board has considered the Veteran's lay statements, his medical history, and the available VA examination.  In summary, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 20 percent for neuropathy of the right lower extremity since January 12, 2017, and throughout the entire time frame on appeal.    

III.  Extra Considerations.  

The Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board notes that the VA medical examiners have stated that the Veteran's disability involves paralysis of the sciatic nerve and Diagnostic Code 8520 pertains specifically to the disability at issue.  Thus, the evidence does not support application of an alternate diagnostic code in this matter.  

In addition, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As such, no further action as to this matter is required.

Moreover, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board acknowledges that the Veteran did claim that he was unable to work due to his service-connected disabilities that are currently on appeal.  However, the Veteran was already granted TDIU during the pendency of the appeal with an effective date awarded from the date the Veteran stated that he was no longer able to work due to his service-connected disabilities.  Thus, since the Veteran's claim for TDIU has been granted from the date that he became eligible for TDIU, no further discussion is necessary.  


ORDER

Entitlement to a rating of 20 percent, but not higher, for neuropathy of the right lower extremity prior to January 12, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for neuropathy of the right lower extremity since January 12, 2017, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veterans claim so that he is afforded every possible consideration.

As to the Veteran's lumbar spine disability, the record reflects that this disability was last examined in June 2014.  Accordingly, VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Thus, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from May 5, 2017, to the present.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner and the examiner should provide answers to the following questions:

(A).  Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

(B).  The examiner should also request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


